Citation Nr: 0937061	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-17 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
left tibia fracture.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, G.T., L.M., and A.T.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1944 to September 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In May 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file.  

In August 2007, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

The appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  In a rating decision in July 1961, the RO denied the 
claim of service connection for residuals of a left tibia 
fracture on the basis that new and material evidence had not 
been presented to reopen the claim; after the Veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the rating decision. 

2.  The additional evidence presented since the rating 
decision in July 1961 by the RO is cumulative or redundant of 
evidence previously considered and by itself or when 
considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for residuals of a left tibia fracture.  


CONCLUSION OF LAW

As new and material evidence has not been presented, the 
rating decision in July 1961 by the RO, denying service 
connection for residuals of a left tibia fracture, is final 
and may not be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 3.156 (2008). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in May 2005 and in August 2007.  The Veteran 
was notified that new and material evidence was needed to 
reopen the claim of service connection for residuals of a 
left tibia fracture, that is, evidence not previously 
considered, which was not redundant or cumulative of evidence 
previously considered and that pertained to the reason the 
claim was previously denied, that is, the residuals of a left 
tibia fracture were not incurred while the Veteran was in 
active service.  He was notified of the type of evidence 
needed to substantiate the underlying claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  

Additionally, the Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency such as private medical records, 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the general 
provisions for the effective date of a claim and for the 
degree of disability assignable.  



As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of 
the elements of a claim for service connection,); and of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new 
and material evidence claim).

To the extent the VCAA notice was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in August 2009.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (Timing error cured by VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA has made reasonable efforts to 
identify and obtain relevant records in support of the claim.  
38 U.S.C.A. § 5103A (a), (b) and (c).  The RO has obtained 
service treatment records and VA records.  The Veteran has 
not identified any other pertinent evidence, such as private 
treatment records, for the RO to obtain on his behalf.  

In regard to the application to reopen the claim of service 
connection, under the duty to assist, a VA medical 
examination or medical opinion is not authorized unless new 
and material evidence is presented.  38 C.F.R. 
§ 3.159(c)(4)(iii). 

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a rating decision in July 1961, the RO denied service 
connection for residuals of a left tibia fracture on the 
basis that the condition, which was first diagnosed on a 
hospital report, was not incurred in or aggravated by 
military service.  

In a letter, dated in July 1961, the RO notified the Veteran 
of the adverse determinations and of his procedural and 
appellate rights.  The notice included the Veteran's right to 
appeal the adverse determinations by notifying the RO of his 
intention within one year from the date of the letter.  As 
the Veteran did not appeal the adverse determinations, the 
rating decision by the RO in July 1961 became final by 
operation of law, except the claim may be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the rating decision in 
July 1961 consisted of service treatment records and a VA 
hospital report, which are summarized as follows.  

The service records show that the Veteran served on active 
duty from January 1944 to September 1945.  The service 
treatment records do not show any complaint, finding, or 
diagnosis of a left tibia fracture.    

After service, a VA hospital report, dated in June 1961, 
showed that the Veteran was admitted in April 1961 after 
having been assaulted by four men two days previously.  As a 
result, he incurred an ankle injury, among other injuries.  
An X-ray of the left ankle showed a fracture of the lateral 
malleolus.  A short leg walking cast was placed.  The interim 
hospital summary indicated a diagnosis of a closed fracture 
of the left tibia.  



Current Claim to Reopen 

As the unappealed rating decision in July 1961 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.

In April 2005, the Veteran submitted statements indicating 
his intent to reopen his claim of service connection for 
residuals of a left tibia fracture.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The additional evidence presented since the rating decision 
in July 1961 consists of VA and private medical records, as 
well as testimony of the Veteran.  

At a hearing in May 2007, the Veteran testified that he fell 
down an embankment when he was stationed overseas and he 
fractured his leg.  

A VA hospital report shows that in September 1961 the Veteran 
was admitted for observation of a closed fracture of the left 
tibia.  X-rays showed a healing fracture of the left leg.  

A VA social work service report, dated in September 1962, 
shows that the Veteran related that his left leg was broken 
in June 1961 when four men jumped on him.  Private medical 
records dated from 1962 show various complaints such as 
numbness and tingling in the arms and legs.  On an evaluation 
conducted in March 1963 at the request of the VA, the 
Veteran's left ankle was noted to consist of a healed 
fracture without deformity.  At the time of a November 1965 
VA examination, the diagnoses included old healed fractures 
of the medial and lateral malleolus at the left ankle joint 
by X-rays with no deformity and no arthritis.  Subsequent 
records show that the Veteran presented with complaints of 
pain in the legs in the 1990s.  

The VA and private records are cumulative evidence, that is, 
supporting evidence of previously considered evidence, and 
cumulative evidence does not meet the standard of new and 
material evidence under 38 C.F.R. § 3.156. 

As for the Veteran's statement and testimony that he fell 
down an embankment and fractured his leg in service, the 
statement and testimony are inherently incredible as the 
record clearly shows that the left tibia fracture occurred in 
1961, 15 years after service.  And the Veteran has not stated 
or testified that he fractured his left leg twice. 

For the above reasons, the additional evidence is not new and 
material.  And as the claim is not reopened, the benefit-of- 
the-doubt standard of proof does not apply. Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).  

ORDER

As new and material evidence has not been presented, the 
claim of service connection for residuals of a left tibia 
fracture is not reopened, and the appeal is denied. 

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


